UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-14323 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0568219 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 604,716,122 common units (including 2,797,822 restricted common units) and 4,520,431 Class B units (which generally vote together with the common units) of Enterprise Products Partners L.P. outstanding at November 4, 2009.The common units trade on the New York Stock Exchange under the ticker symbol “EPD.” Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income (Loss) 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 10 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 13 5.Inventories 21 6.Property, Plant and Equipment 22 7.Investments in Unconsolidated Affiliates 24 8.Intangible Assets and Goodwill 26 9.Debt Obligations 27 10.Equity and Distributions 30 11.Business Segments 33 12.Related Party Transactions 37 13.Earnings Per Unit 41 14.Commitments and Contingencies 42 15.Significant Risks and Uncertainties 45 16.Supplemental Cash Flow Information 47 17.Condensed Consolidated Financial Information of EPO 47 18.Subsequent Events 48 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 51 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 75 Item 4. Controls and Procedures. 77 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 77 Item 1A. Risk Factors. 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 77 Item 3. Defaults upon Senior Securities. 78 Item 4. Submission of Matters to a Vote of Security Holders. 78 Item 5. Other Information. 78 Item 6. Exhibits. 78 Signatures 84 1 Table of Contents PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 73.8 $ 35.4 Restricted cash 102.8 203.8 Accounts and notes receivable – trade, net of allowance for doubtful accountsof $14.4 at September 30, 2009 and $15.1 at December 31, 2008 1,471.4 1,185.5 Accounts receivable – related parties 37.9 61.6 Inventories (see Note 5) 1,147.5 362.8 Derivative assets (see Note 4) 197.0 202.8 Prepaid and other current assets 118.6 111.8 Total current assets 3,149.0 2,163.7 Property, plant and equipment, net 13,661.6 13,154.8 Investments in unconsolidated affiliates 901.0 949.5 Intangible assets, net of accumulated amortization of $492.5 atSeptember 30, 2009 and $429.9 at December 31, 2008 793.0 855.4 Goodwill 706.9 706.9 Deferred tax asset 1.1 0.4 Other assets 144.9 126.8 Total assets $ 19,357.5 $ 17,957.5 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 327.1 $ 300.5 Accounts payable – related parties 47.2 39.6 Accrued product payables 1,675.6 1,142.4 Accrued interest payable 117.4 151.9 Other accrued expenses 46.1 48.8 Derivative liabilities (see Note 4) 263.1 287.2 Other current liabilities 220.9 252.7 Total current liabilities 2,697.4 2,223.1 Long-term debt: (see Note 9) Senior debt obligations – principal 7,912.3 7,813.4 Junior subordinated notes – principal 1,232.7 1,232.7 Other 53.3 62.3 Total long-term debt 9,198.3 9,108.4 Deferred tax liabilities 69.6 66.1 Other long-term liabilities 95.8 81.3 Commitments and contingencies Equity: (see Note 10) Enterprise Products Partners L.P. partners’ equity: Limited Partners: Common units (475,293,998 units outstanding at September 30, 2009 and 439,354,731 units outstanding at December 31, 2008) 6,670.8 6,036.9 Restricted common units (2,658,850 units outstanding at September 30, 2009 and 2,080,600 units outstanding at December 31, 2008) 34.1 26.2 General partner 136.6 123.6 Accumulated other comprehensive loss (67.1 ) (97.2 ) Total Enterprise Products Partners L.P. partners’ equity 6,774.4 6,089.5 Noncontrolling interest 522.0 389.1 Total equity 7,296.4 6,478.6 Total liabilities and equity $ 19,357.5 $ 17,957.5 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Revenues: Third parties $ 4,444.7 $ 5,997.7 $ 11,006.1 $ 17,498.4 Related parties 151.4 300.2 521.0 823.7 Total revenues (see Note 11) 4,596.1 6,297.9 11,527.1 18,322.1 Costs and expenses: Operating costs and expenses: Third parties 3,983.2 5,806.7 9,740.1 16,766.0 Related parties 237.0 165.2 655.6 477.1 Total operating costs and expenses 4,220.2 5,971.9 10,395.7 17,243.1 General and administrative costs: Third parties 17.1 8.4 33.5 22.4 Related parties 16.8 13.4 51.2 44.6 Total general and administrative costs 33.9 21.8 84.7 67.0 Total costs and expenses 4,254.1 5,993.7 10,480.4 17,310.1 Equity in income of unconsolidated affiliates 22.5 14.9 18.3 48.1 Operating income 364.5 319.1 1,065.0 1,060.1 Other income (expense): Interest expense (128.0 ) (102.7 ) (374.6 ) (290.4 ) Interest income 0.2 2.1 1.4 4.7 Other, net (0.2 ) (0.9 ) (0.5 ) (1.9 ) Total other expense, net (128.0 ) (101.5 ) (373.7 ) (287.6 ) Income before provision for income taxes 236.5 217.6 691.3 772.5 Provision for income taxes (6.6 ) (6.6 ) (24.0 ) (17.2 ) Net income 229.9 211.0 667.3 755.3 Net income attributable to noncontrolling interest (17.0 ) (7.9 ) (42.5 ) (29.3 ) Net income attributable to Enterprise Products Partners L.P. $ 212.9 $ 203.1 $ 624.8 $ 726.0 Net income allocated to: Limited partners $ 171.3 $ 167.6 $ 504.6 $ 620.5 General partner $ 41.6 $ 35.5 $ 120.2 $ 105.5 Basic and diluted earnings per unit (see Note 13) $ 0.36 $ 0.38 $ 1.09 $ 1.41 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (LOSS) (Dollars in millions) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Net income $ 229.9 $ 211.0 $ 667.3 $ 755.3 Other comprehensive income (loss): Cash flow hedges: Commodity derivative instrument losses during period (8.3 ) (244.0 ) (146.9 ) (124.1 ) Reclassification adjustment for losses included in net income related to commodity derivative instruments 77.8 28.5 176.3 15.8 Interest rate derivative instrument gains (losses) during period (8.0 ) (1.1 ) 7.1 (22.9 ) Reclassification adjustment for (gains) losses included in net income related to interest rate derivative instruments 1.3 3.3 (2.4 ) Foreign currency derivative gains (losses) 0.2 (10.3 ) (1.3 ) Total cash flow hedges 63.0 (216.6 ) 29.5 (134.9 ) Foreign currency translation adjustment 1.1 0.4 1.7 0.5 Change in funded status of pension and postretirement plans, net of tax (0.3 ) Total other comprehensive income (loss) 64.1 (216.2 ) 31.2 (134.7 ) Comprehensive income (loss) 294.0 (5.2 ) 698.5 620.6 Comprehensive income attributable to noncontrolling interest (17.3 ) (7.6 ) (43.6 ) (28.7 ) Comprehensive income attributable to Enterprise Products Partners L.P. $ 276.7 $ (12.8 ) $ 654.9 $ 591.9 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Nine Months Ended September 30, 2009 2008 Operating activities: Net income $ 667.3 $ 755.3 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion 476.9 413.6 Equity in income of unconsolidated affiliates (18.3 ) (48.1 ) Distributions received from unconsolidated affiliates 63.6 69.9 Operating lease expense paid by EPCO, Inc. 0.5 1.5 Gain from asset sales and related transactions (0.4 ) (1.7 ) Non-cash impairment charge 1.7 Deferred income tax expense 2.5 5.6 Changes in fair market value of derivative instruments 11.7 5.4 Effect of pension settlement recognition (0.1 ) (0.1 ) Net effect of changes in operating accounts (see Note 16) (590.0 ) (228.4 ) Net cash flows provided by operating activities 615.4 973.0 Investing activities: Capital expenditures (851.1 ) (1,485.6 ) Contributions in aid of construction costs 12.8 21.2 Decrease (increase) in restricted cash 100.8 (112.2 ) Cash used for business combinations (24.5 ) (57.1 ) Acquisition of intangible assets (5.1 ) Investments in unconsolidated affiliates (14.5 ) (72.0 ) Other proceeds from investing activities 5.1 1.7 Cash used in investing activities (771.4 ) (1,709.1 ) Financing activities: Borrowings under debt agreements 3,818.9 6,360.4 Repayments of debt (3,724.2 ) (4,824.0 ) Debt issuance costs (5.2 ) (8.8 ) Cash distributions paid to partners (860.6 ) (770.9 ) Cash distributions paid to noncontrolling interest (see Note (47.9 ) (39.2 ) Net cash proceeds from issuance of common units 878.2 57.2 Cash contributions from noncontrolling interest (see Note 10) 137.4 Acquisition of treasury units (1.8 ) (0.8 ) Monetization of interest rate derivative instruments (22.1 ) Cash provided by financing activities 194.8 751.8 Effect of exchange rate changes on cash (0.4 ) Net change in cash and cash equivalents 38.8 15.7 Cash and cash equivalents, January 1 35.4 39.7 Cash and cash equivalents, September 30 $ 73.8 $ 55.4 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (See
